Citation Nr: 0014196	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-33 289	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 
percent, for bilateral pes planus from March 25, 1996 through 
January 6, 2000.  

2.  Entitlement to a current increased rating, in excess of 
30 percent, for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had service from March 1943 to December 1945.  
The veteran's claim for an increased rating, in excess of 10 
percent, for bilateral pes planus was received by the RO on 
March 25, 1996.  

This appeal arises from a May 1996 rating decision, which 
denied a rating in excess of 10 percent for service-connected 
bilateral pes planus.  The veteran was accorded a hearing 
before a hearing officer at the RO in September 1996, and a 
transcript of the hearing is included in the claims folder.  
In January 1997, the hearing officer denied entitlement to a 
rating in excess of 10 percent for bilateral pes planus.  For 
reasons which are not clear, the case was not transferred to 
the Board of Veterans' Appeals (Board) following the hearing 
officer's decision.  

A further VA examination of the veteran's feet was conducted 
on January 7, 2000.  In a February 2000 rating decision, the 
rating for pes planus was increased to 30 percent, effective 
January 7, 2000.  In an April 2000 statement, the veteran's 
representative asserted a claim for assignment of an earlier 
effective date for the 30 percent rating currently in effect 
for pes planus.  This claim is considered part and parcel of 
the current appeal, because the current appeal is based on a 
May 1996 rating action, which denied a March 1996 claim for 
increase for bilateral pes planus.  



FINDINGS OF FACT

1.  It is reasonably possible that the veteran's bilateral 
pes planus has been productive of severe bilateral foot 
disability since the date of receipt of his claim for 
increase on March 25, 1996.  

2.  The veteran's service-connected bilateral pes planus is 
not currently productive of more than severe bilateral foot 
disability.  


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for bilateral pes planus 
from March 25, 1996 through January 6, 2000.  38 U.S.C.A. 
§§ 1155, 5107, 51110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.400(o)(2), 4.7, 4.71a, Diagnostic Code 5276 (1999).  

2.  A current rating in excess of 30 percent for the 
veteran's service-connected bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a March 1996 statement, the veteran asserted a claim for 
an increased rating for his service-connected pes planus, 
which was then rated 10 percent disabling.  He indicated that 
swelling and pain in his left foot were increasing in 
severity.  VA outpatient treatment records dated in 1995, and 
prior to the date of receipt of the March 25, 1996 claim, 
make no reference to treatment or evaluation of bilateral pes 
planus.  They relate to treatment of other disorders.  

On VA examination in April 1996, the veteran reported that 
his feet had been recently evaluated at a VA orthopedic 
clinic.  Arch supports which were prescribed at the clinic 
had produced minimal improvement with his feet.  He 
complained of pain in both feet, particularly after prolonged 
standing, and cramps in both legs after walking any distance.  
On clinical evaluation, the examining physician noted that 
there was almost a complete absence of arches in the 
veteran's feet.  His gait was normal, and he was not limping.  
The appearance of both feet was normal, except for the loss 
of arches.  There was flattening of the arches as an obvious 
deformity in both feet.  There were no secondary skin or 
vascular change, there was good pulsation in both feet, and 
there was no ankle edema.  X-ray study of the feet revealed 
bilateral pes planus.  The diagnosis was symptomatic, 
bilateral pes planus.  

At a hearing September 1996, before a hearing officer at the 
RO, the veteran testified that, at times, he has pain from 
the bottom of his feet radiating to the back of his legs and 
to his buttocks.  He indicated that he has shooting pains in 
his toes, along with swelling.  The severity of the pain 
increases when he walks or stands for extended periods.  He 
wears shoes with inserts, but the inserts provide little 
relief for his foot pain.  The veteran said that he has 
calluses on the instep portions of both feet.  After walking 
for a half a mile, he feels a pulling sensation from his 
arches.  He sometimes develops cramps in his lower legs.  

Records of VA medical treatment of the veteran, dating from 
June 1998 to January 2000, were subsequently associated with 
the claims folder.  The records reflect medical treatment of 
the veteran for multiple disorders, including his service-
connected bilateral pes planus.  

On VA examination in January 2000, the veteran described the 
medical history associated with his pes planus.  He indicated 
that orthotics and exercise do not provide him with relief 
from his foot pain.  On clinical evaluation, dorsalis pedis 
and posterior tibial pulses were palpable bilaterally.  Skin 
temperature of the feet was warm from the tibial tuberosity 
to digits one through five bilaterally.  Web spaces one 
through four appeared clear bilaterally.  Nails one through 
five showed some faint discoloration, which the examining 
physician thought could be consistent with mycotic changes.  
No subfungal debris was noted.  Web spaces were clear 
bilaterally.  Hammer toes were noted at digits two through 
five bilaterally, with the condition more pronounced on the 
right foot than on the left foot.  The condition appeared to 
be accentuated with weight bearing.  There was abduction of 
approximately 18 degrees in the left foot, and 14 degrees in 
the right foot.  There was a depressed medial arch noted 
bilaterally with weight bearing.  There was calcaneal 
eversion of approximately 7 degrees on the left foot, and 
five degrees on the right foot with weight bearing.  The 
veteran could not fully rise on his toes with resolution of 
the calcaneal eversion.  The calcaneus did not invert to 
zero.  Pain was elicited with palpation along the area of the 
posterior tibial tendon distally to the medial malleolus to 
the area of the insertion.  There was no pain with 
manipulation of the Achilles tendon bilaterally.  Subtalar 
joint range of motion was approximately 3 degrees of 
eversion, and approximately 12 degrees of inversion 
bilaterally.  Muscle strength was graded at approximately 
+3/+5 in regard to inverters, everters, dorsiflexors, and 
plantar flexors.  Patellar reflex was graded at +2/+4 
bilaterally, and the Achilles reflex is +0/+4 bilaterally.  
All extrareceptive and proprioceptive sensations appeared 
intact and symmetrical in the lower extremities bilaterally.  
Diffuse hyperkeratotic lesions were noted in the plantar 
aspect of the second and third metatarsal heads bilaterally, 
with the condition more pronounced in the right foot than in 
the left foot.  There was pain elicited with palpation in the 
area of the sinus tarsi bilaterally, which the examining 
physician believed was consistent with lateral impingement 
due to flat foot deformity.  The veteran had mild, diffuse 
telangiectasias and varicosities in the area from the ankle 
to the mid-tibia bilaterally, which the physician thought was 
consistent with chronic venous statsis.  The veteran had 2+ 
pitting edema from the dorsal foot to the mid-tibia 
bilaterally.  X-ray study showed a calcaneal inclination 
angle of approximately 15 degrees bilaterally.  There was a 
naviculocuneiform sag seen bilaterally.  The physician's 
impressions included rather severe flat foot noted upon 
weight bearing.  The physician commented that molded shoes 
and orthotics had not been of benefit to the veteran in the 
past.  

In an April 2000 statement, the veteran's representative 
contended that a 50 percent rating was warranted for the 
veteran's service-connected bilateral pes planus because the 
medical evidence indicates that he has a severe bilateral 
foot disorder which is not improved by orthotics.  The 
representative noted that, pursuant to 38 C.F.R. § 4.21, it 
is not required that all of the findings specified by VA's 
disability ratings schedule be present to warrant assignment 
of a higher disability rating.  The representative asserted 
that the January 2000 VA examination of the veteran was 
inadequate because the examiner did not specifically comment 
on functional loss due to pain and fatigue associated with 
the veteran's service-connected bilateral pes planus, and the 
representative cited the holding of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45.  The 
representative contended that a higher evaluation should be 
assigned in accordance with 38 C.F.R. § 4.7.  Similar 
comments were made in a May 2000 informal hearing 
presentation at the Board.  


Analysis

The Board finds that the veteran's claim for an increased 
rating for bilateral pes planus is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 30 percent rating is warranted for severe bilateral 
acquired flatfoot where there is objective evidence of marked 
deformity (such as pronation and abduction), accentuated pain 
on manipulation and use of the feet, indications of swelling 
on use, and characteristic callosities.  A 50 percent rating 
is warranted for pronounced flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.  38 C.F.R. Part 4, Diagnostic Code 5276.  

As a preliminary matter, the Board notes that the veteran has 
been in receipt of a permanent and total disability rating 
for pension purposes since May 1982.  A decision of a Social 
Security Administrative Law Judge dated in November 1983 also 
awarded him social security disability benefits effective 
from May 1982.  Inasmuch as the Administrative Law Judge's 
decision reveals that the award of social security disability 
benefits was based on the veteran's disabilities involving 
the neck and low back, as well as heart disease, a neurosis, 
and a bilateral inguinal hernia, postoperative status, and 
was not based at all on bilateral pes planus, the Board has 
not remanded the case to obtain the medical records 
underlying the award of social security disability benefits.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 
provide that an increased rating for a service connected 
disorder may be granted effective the date of receipt of the 
claim or the date entitlement arose, whichever is later.  An 
increased rating may also be granted up to one year prior to 
the date of receipt of the claim, if it is factually 
ascertained that there was increased disability within that 
one year period.  

In this case, there appear to be certain matters which are 
not disputed.  There is no medical evidence of increased 
disability due to bilateral pes planus prior to the date of 
receipt of the claim for increase on March 25, 1996.  
Secondly, as pointed out by the veteran's representative, the 
April 1996 VA examination was inadequate for rating purposes, 
because it did not describe the bilateral pes planus in 
comprehensive terms for a determination to be made as to 
whether it was moderate, severe, or pronounced in degree.  
Lastly, the January 2000 examination, which was completely 
adequate for rating purposes, described the pes planus as 
severe in degree, along with clinical findings to justify 
that determination.  It is reasonably possible that the 
condition was also severe in degree on the date of receipt of 
the claim for increase.  As such, a 30 percent rating for 
bilateral pes planus is warranted from March 25, 1996 through 
January 6, 2000.  

The veteran's representative has asserted that a 50 percent 
rating for the veteran's service-connected bilateral pes 
planus is required because the disorder has been 
characterized as severe, and the disorder has not been 
improved with orthotics.  However, as noted above, an 
examining physician's use of the word "severe" does not, in 
itself, according to the clear text of Diagnostic Code 5276, 
mandate the assignment of a 50 percent rating.  Additionally, 
while the veteran's pes planus disorder has not been improved 
with orthotics, there is no assessment that the disorder is 
"pronounced", and no clinical findings of extreme 
tenderness of the plantar surfaces of the feet or severe 
spasm of the tendo achillis on manipulation.  Although, 
pursuant to 38 C.F.R. § 4.21, it is not required that all of 
the findings specified by the ratings schedule be present to 
warrant the next higher rating, in this case, a 50 percent 
rating is not warranted because the disability picture most 
nearly approximates the criteria required for a 30 percent 
rating under Diagnostic Code 5276.  See 38 C.F.R. § 4.7.  

Turning to the contention of the veteran's representative 
that the January 2000 VA examination was inadequate, the 
examination report contains the veteran's medical history, 
and detailed clinical findings regarding the severity of the 
bilateral pes planus.  Ranges of motion of the feet were 
reported, together with clinical findings that the veteran's 
pes planus increased in severity with use (weight bearing), 
and functional impairment, such as the veteran's inability to 
rise on his toes, was noted.  Due to the comprehensive nature 
of the examination report, and for the foregoing reasons, the 
Board concludes that the January 2000 VA examination was 
adequate for rating purposes.  As regards the contentions of 
the representative as to the DeLuca case, the Board notes 
first that Diagnostic Code 5276 does not appear to predicate 
ratings for flat feet, primarily on limitation of motion.  
Also, the provisions of Diagnostic Code 5276 do contemplate 
pain on use of the feet as a basis for rating.  In summary, 
there is some question as to whether the Court's decision in 
the DeLuca case specifically applies to ratings for bilateral 
pes planus.  However, to the extent that it does apply, the 
January 2000 examination report is adequate for rating 
purposes.  Accordingly, as the preponderance of the evidence 
is against the claim for an increased rating in excess of 30 
percent for the veteran's service-connected bilateral pes 
planus, this claim must be denied.  


ORDER

1.  A 30 percent rating for bilateral pes planus is granted 
for the period March 25, 1996 through January 6, 2000. Award 
action based on this decision is subject to the laws and 
regulations governing the payment of monetary awards.  

2.  Entitlement to a current rating in excess of 30 percent 
for service-connected bilateral pes planus is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

